 EXHIBIT 10.3

 

 

Execution Version

 

The Street

 

June 10, 2019

 

Margaret de Luna 

Delivered Via E-Mail: margaret.deluna@thestreet.com

Dear Margaret,



RE: Employment Side Letter

 

As you are aware, TheStreet, Inc. (the “Company”) intends to enter into a sale
transaction (the “Transaction”) following which the Company will become a wholly
owned subsidiary of TheMaven, Inc. (“Parent”). The purpose of this letter
agreement (the “Agreement”) is to memorialize the understanding between you and
the Company regarding modifications to your existing employment rights and
obligations effective as of, and contingent upon, the closing of the Transaction
(the “Closing”). If the Closing is not consummated, this Agreement will be null
and void.

 

This Agreement represents a supplement to the following arrangements currently
in place between you and the Company: (i) the letter agreement you entered into
with the Company on December 5, 2018 (the “Promotion Letter”), (ii) the
Transaction Severance Agreement between you and the Company dated May 18, 2018
(the “Transaction Severance Agreement”) and (iii) the cash award letter dated
February 14, 2019 (the “Cash Award Letter” and collectively with the Promotion
Letter and the Transaction Severance Agreement, the “Existing Agreements”).
Except as specifically modified herein, the Existing Agreements, as may have
been modified through the date hereof, shall continue to govern your rights and
obligations with respect to your continued employment following the Closing.

 

1.                                        Commitment to Continued Employment. In
exchange for the enhancements to your compensation as set forth in the
Agreement, you agree that you will not resign, with or without Good Reason (as
defined in your Transaction Severance Agreement), during the three (3) month
period immediately following the Closing (the “Commitment Period”). During the
Commitment Period, you will continue to receive your base salary and be eligible
for all other employee benefit programs of the Company.

 

2.                                      Acceleration of Severance. Pursuant to
this Agreement, the Company will accelerate and payout your existing cash
severance benefit of $450,000 as describe in Section 1 of the Transaction
Severance Agreement (the “Cash Severance Benefit”). The Cash Severance Benefit
will be paid to you effective as of, and contingent upon, the Closing and,
thereafter, you shall not have any additional rights to any additional cash
severance under the Transaction Severance Agreement or any other written
agreement between you and the Company.

 

3.                                      COBRA Benefits. Following your
termination of employment for any reason following the B2B Closing Date, you
will be entitled to the Company-paid continuation coverage benefits described in
Section 1(a)(2) of the Transaction Severance Agreement (the “COBRA Benefits”)
following your termination of employment.

 



  

 

 



4.                                      Pro-Rata Annual Bonus. If you continue
as an employee of the Company through the end of the Commitment Period, or you
are terminated without Cause (as defined in the Transaction Severance Agreement)
prior to the end of the Commitment Period, you will receive an additional
pro-rata annual bonus for the entire Commitment Period equal to $45,000 (the
“Pro-Rata Bonus Amount”) If, by agreement, the Commitment Period is extended,
the Pro-Rata Bonus Amount will instead be calculated as an amount equal to (x)
$180,000 multiplied by (y) the number of days worked by you from the Closing to
the date of your termination of employment, inclusive, divided by 365 days.

 

5.                                      Status. Following the Closing, you may
not be designated as an executive officer of the Company or the Parent without
your express written consent. Additionally, neither the Company nor the Parent
will use your name or likeness, including, without limitation, posting your name
on the website or issuing a press release including your name, without your
prior written consent.

 

6.                                      At Will Status. Your employment remains
at-will, meaning that you and the Company may terminate the employment
relationship at any time, with or without cause, and with or without notice.

 

7.                                      Section 409A; Bonus Program. This
Agreement is intended to comply with, or be exempt from, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
so that none of the payments or benefits will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply or be exempt.

 

8.                                      Prior Agreements; Amendment. This
agreement contains all of the understandings and representations between the
Company and you relating to the modification of your Existing Agreements and
supersedes all prior and contemporaneous understandings, discussions,
agreements, representations, and warranties, both written and oral, with respect
to any other modifications to your Existing Agreements. This Agreement may not
be amended or modified unless in writing signed by both the Company and you.

 

9.                                      Governing Law. This Agreement and all
related documents including all exhibits attached hereto, and all matters
arising out of or relating to this agreement, whether sounding in contract,
tort, or statute are governed by, and construed in accordance with, the laws of
the State of New York, without giving effect to the conflict of laws provisions
thereof to the extent such principles or rules would require or permit the
application of the laws of any jurisdiction other than those of New York.

 

[Signature Page Follows]

 



  

 

 

We appreciate your hard work and continued efforts on behalf of the Company.
Please contact me if you have any questions about this Agreement.

 

 

THESTREET, INC.   MARGARET DE LUNA                   By: /s/ Larry Kramer  
_______________________________           Printed Name: Larry Kramer   Date:
___________________________           Title: Chairman of the Board of Directors
              Date: 6/10/2019      



 

 

  

 

 



We appreciate your hard work and continued efforts on behalf of the Company.
Please contact me if you have any questions about this Agreement.

 

 

THESTREET, INC.   MARGARET DE LUNA                   By:   /s/ Margaret de Luna
          Printed Name: Larry Kramer   Date: 6/10/19           Title: Chairman
of the Board of Directors               Date:      



 

 

 

 



  





 